Case 1:21-mj-02250-AOR Document 3 Entered on FLSD Docket 02/09/2021 Page CG
                                                                         1 of 5

                                                                  Feb 9, 2021

                                                                            MIAMI, FL

                                   1:21-mj-02250-AOR
Case 1:21-mj-02250-AOR Document 3 Entered on FLSD Docket 02/09/2021 Page 2 of 5
Case 1:21-mj-02250-AOR Document 3 Entered on FLSD Docket 02/09/2021 Page 3 of 5
Case 1:21-mj-02250-AOR Document 3 Entered on FLSD Docket 02/09/2021 Page 4 of 5
Case 1:21-mj-02250-AOR Document 3 Entered on FLSD Docket 02/09/2021 Page 5 of 5
